TODD, Justice.
Defendant Leo Johnson was employed as plant manager of plaintiff, Pan-O-Gold Baking Company’s Fargo, North Dakota, plant. There was no contract of employment nor an agreement not to compete. Johnson left Pan-O-Gold to take employment with a competitor, defendant Metz Baking Company, at its Fergus Falls, Minnesota, plant, which served the same trade area as Pan-O-Gold. Pan-O-Gold sought in-junctive relief and damages.
At the close of the evidence, the district court directed a verdict for defendants, finding (1) that the information to which Johnson had access through his employment with plaintiff could not be classified as confidential or trade secrets; (2) that defendants had not used the information so acquired for the purpose of injuring plaintiff; and (3) that there was no evidence of any loss suffered by plaintiff as a result of defendants’ use of the information.
We have reviewed the files, records, and proceedings herein and find no basis to overturn the determination of the trial court, which is supported by an excellent memorandum.
Affirmed.